Citation Nr: 0705739	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision issued by the 
Regional Office (RO).  In that rating decision, the RO denied 
service connection for sinusitis and the veteran's 
disagreement with that decision led to this appeal.  

The veteran's appeal was previously before the Board on three 
occasions.  In April 2000, the Board remanded the veteran's 
appeal in order to allow the veteran to submit additional 
evidence and for the RO to attempt to obtain additional 
medical evidence.  In a July 2003 remand, the Board found 
that the veteran's claim should be remanded in order to 
obtain a VA examination that would provide an opinion 
regarding the nature, severity and etiology of the veteran's 
chronic sinusitis.  

The veteran's appeal was last before the Board in April 2005.  
At that time, the Board found that the veteran's appeal had 
to be remanded in order to obtain an additional VA 
examination, performed by a physician other than the one who 
performed the VA examination pursuant to the July 2003 
remand.  The Board notes that the veteran was scheduled for 
this additional examination in June 2005, but failed to 
report.  Subsequently, the veteran was scheduled for another 
examination in September 2005, but failed to report.  
Although the Board acknowledges the veteran's 
representative's request for the Board to again remand the 
veteran's appeal in order to obtain an additional VA 
examination, the veteran has not submitted any reason for his 
failure to report to the two previously scheduled 
examinations, and, therefore, the veteran's claim will be 
rated on the based on the evidence of record.  See 38 C.F.R. 
§ 3.655. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the medical evidence is against a 
nexus between a current diagnosis of chronic sinusitis and 
the veteran's service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2002, December 2002, January 2004 and June 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

With respect to the Dingess requirements, while the May 2002, 
December 2002, January 2004 and June 2005 letters fail to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the veteran's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   The Board notes that 
the May 2002, December 2002, January 2004 and June 2005 
notification letters were provided to the veteran after the 
RO decision that is the subject of this appeal. 

To the extent that there was any timing deficiency, the 
veteran's claim of entitlement to service connection for 
sinusitis was readjudicated in a December 2005 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence in the veteran's 
claims file includes service medical records and VA medical 
records, including VA examinations conducted in May 1997, 
January 2001 and February 2004.  As noted above, the veteran 
did not report to the VA examinations for which he was 
scheduled in June 2005 and September 2005.  The Board finds 
there is no duty to try to obtain an additional examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.655.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

The veteran contends that he currently experiences sinusitis 
and that his sinusitis is connected to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The service medical records show that the veteran was 
diagnosed as having an upper respiratory infection.  In 
September 1987, an X-ray of his sinuses was obtained to 
determine whether he had sinusitis.  The medical professional 
who completed the X-ray report noted that there was no 
evidence of sinusitis.  A December 1991 service medical 
record indicates that the veteran sought treatment for sinus 
headaches, sore throat and popping ears.  The medical 
professional completing the record noted that the veteran had 
a congested sinus.  Based on an X-ray series of the veteran's 
sinus, the medical professional diagnosed sinusitis.  In a 
January 1994 service medical record, a medical professional 
again diagnosed sinusitis.

After discharge from service, the veteran underwent a general 
VA examination in May 1997.  Regarding the veteran's claim of 
sinusitis, the veteran related to the examiner that he had 
chronic congestion of his sinuses during the previous ten 
years.  The veteran noted that twice, during the winter, the 
sinus congestion caused headaches, and that he used over the 
counter medication for relief of his sinus congestion.  The 
veteran further related that he had a cold two to three weeks 
before the examination.  The examiner found no sinus 
tenderness, nasal obstruction, discharge or structural 
defects.  The examiner diagnosed sinusitis, without X-ray 
evidence of the disease.

In January 2001, the veteran underwent a contract VA 
examination.  The veteran related that the alleged sinusitis 
caused pain in the right facial area and was worse in 
inclement weather and during changes in the weather.  The 
examiner related that the veteran experienced pressure behind 
the eyes and that he could not breathe through his right 
nostril and had a decreased sense of smell on the right side.  
The veteran noted that he experienced headaches two to three 
times a week with the sinus attacks.  Upon physical 
examination, there was some tenderness of the right facial 
area.  The examiner noted that an internal examination showed 
that the veteran had a type of deviated septum toward the 
right and that there was blockage of the right side of the 
nose.  Even after spraying Afrin, the medical doctor was 
unable to get air through the right side.  The medical doctor 
found that there appeared to be an enlargement of polyps.  
Although an X-ray was scheduled, the veteran did not report 
for the X-ray.  The medical doctor opined that the veteran 
had nasal sinusitis with nasal blockage on the right side.  
The medical doctor did not provide an opinion regarding 
whether there was a causal link between the current diagnosis 
and service.

The veteran's claims file includes a February 2004 VA medical 
record indicating that the veteran sought treatment of a 
nasal blockage.  The medical doctor performed an endoscopy.  
He found no pus or polyps, but noted the presence of a 
deviated S shaped septum.  He found that the veteran did not 
have any significant sinus disease.

The veteran underwent an additional VA examination in 
February 2004.  The examiner noted that the frontal sinuses 
were incompletely developed, but clear.  The frontal recesses 
were bilaterally clear.  The examiner found that the nasal 
septum bows convex with a bony spur to the left at the level 
of the middle meatus.  Further he noted mucosal hypertrophy 
that narrowed the nasal passage and mucosal thickening within 
the maxillary sinuses.  In an August 2004 addendum, the 
examiner opined that the veteran's did not have sinusitis 
related to service as the veteran did not currently have 
chronic sinusitis, and further noted that review of the 
veteran's service medical records did not indicate any 
manifestation of chronic sinusitis.

Analysis

As outline above, the veteran's service medical records 
contain diagnoses of sinusitis, although none of these 
records indicate whether the sinusitis was found to be a 
chronic condition.  There is post-service medical evidence 
indicating that the veteran has sinusitis and evidence that 
he does not have sinusitis.  In particular, in the May 1997 
VA examination, the examiner appears to have diagnosed 
sinusitis, although the examiner noted that there was no 
evidence of sinus tenderness or nasal obstruction or 
indication of sinusitis upon X-ray of the sinuses.  Further, 
the veteran was diagnosed as having sinusitis in the January 
2001 examination.  In neither the May 1997 VA examination or 
in the January 2001 examination, however, did the medical 
doctor make an opinion regarding whether the veteran had 
sinusitis connected to service.

In the February 2004 examination, the examiner noted what 
appear to be several structural abnormalities, but did not 
diagnose sinusitis.  As he found that the veteran did not 
have sinusitis, the examiner found no basis for finding that 
the veteran had sinusitis related to service.

The examiner's February 2004 opinion is the only medical 
evidence in the claims file that provides an opinion 
regarding whether the veteran has sinusitis related to 
service.  As noted above, despite the findings reported by 
the February 2004 VA examiner, given earlier service and 
post-service findings relating to sinusitis, the Board 
remanded this appeal to afford the veteran another VA 
examination and opinion.  However, as noted above, he failed 
to report for VA examinations scheduled in June 2005 and 
again in September 2005.  Therefore, the only competent 
evidence addressing the question of whether the veteran has a 
current diagnosis of sinusitis linked to service weighs 
against the contended current diagnosis and causal 
relationship.  Although the Board acknowledges that the 
veteran contends that he has a chronic disability of the 
sinuses that is related to service, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the doctrine of reasonable doubt is not 
applicable and the claim for service for sinusitis must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for sinusitis is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


